 


 HR 50 ENR: Multinational Species Conservation Funds Reauthorization Act of 2007
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 50 
 
AN ACT 
To reauthorize the African Elephant Conservation Act and the Rhinoceros and Tiger Conservation Act of 1994. 
 

1.Short titleThis Act may be cited as the Multinational Species Conservation Funds Reauthorization Act of 2007.
2. Reauthorization and amendment of African Elephant Conservation Act
(a)Notice of approval of project proposalSection 2101(c) of the African Elephant Conservation Act (16 U.S.C. 4211(c)) is amended by striking and to each country within which the project is proposed to be conducted.
(b)Administrative expensesSection 2306(b) of the African Elephant Conservation Act (16 U.S.C. 4245(b)) is amended by striking $80,000 and inserting $100,000. 
(c)Authorization of appropriationsSection 2306(a) of the African Elephant Conservation Act (16 U.S.C. 4245(a)) is amended by striking 2001, 2002, 2003, 2004, 2005, 2006, and 2007 and inserting 2007 through 2012.
3. Reauthorization and amendment of Rhinoceros and Tiger Conservation Act of 1994
(a)Notice of approval of project proposalSection 5(c) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5304(c)) is amended in the third sentence by striking , to the Administrator, and to each country within which the project is to be conducted and inserting and to the Administrator.
(b)Administrative expensesSection 10(b) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5306(b)) is amended by striking $80,000 and inserting $100,000. 
(c)Authorization of appropriationsSection 10(a) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5306(a)) is amended by striking 2001, 2002, 2003, 2004, 2005, 2006, and 2007 and inserting 2007 through 2012.
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
